UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6764


WILLIE JAMES SINGLETARY,

                Petitioner – Appellant,

          v.

WARDEN, KERSHAW CORRECTIONAL INSTITUTION,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:10-cv-01305-CMC)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie James Singletary, Appellant Pro Se. Donald John Zelenka,
Deputy   Assistant  Attorney   General,  Alphonso Simon,   Jr.,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie James Singletary seeks to appeal the district

court’s    order       denying      relief   on     his    28    U.S.C.       § 2254       (2006)

petition.       The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2011).     The magistrate judge recommended that relief be denied

and advised Singletary that failure to file timely objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

            The        timely       filing     of    specific          objections          to    a

magistrate       judge’s       recommendation         is    necessary          to     preserve

appellate review of the substance of that recommendation when

the     parties        have     been     warned       of        the     consequences            of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);     see    also       Thomas v.      Arn,        474 U.S. 140     (1985).

Singletary       has     waived      appellate      review       by     failing       to    file

objections after receiving proper notice.                         Accordingly, we deny

a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions          are   adequately       presented         in     the    materials

before    the    court     and      argument      would    not        aid   the     decisional

process.

                                                                                     DISMISSED



                                             2